Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings and numbering are blurry and do not clearly show the parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0300586 A1 to Dowd et al. (Dowd),  U.S. Patent Application Publication No. US 2017/0075440 A1 to Chang and U.S. Patent Application Publication No. US 2014/0176511 A1 to Lin et al. (Lin).
As to claim 1, Dowd discloses an intelligent stylus (111) with a battery level indicator (219) (Fig. 2, Par. 49), comprising a stylus tail cap (118 section) (Figs. 2, 4, Par. 49), a stylus body (102, 104) and a stylus tip (109, 103 region) (Figs. 2, 4, Par. 27), wherein the stylus body (102, 104) comprises an aluminum holder shell (102) (Figs. 2, 4, Par. 34) and a holder 5internal component (103, 219, 426A, 426B, ground connection) (Figs. 2, 4, Pars. 38, 39, 49, 60); the stylus tail cap (118 section) is arranged at the tail portion of the aluminum holder shell (102)(Figs. 2, 4, Pars. 27, 49); the aluminum holder shell (102) is arranged at a large portion of the stylus body (102, 104) (Figs. 2, 4, Pars. 27, 49); the holder internal component (103, 219, 426A, 426B, ground connection) (Figs. 2, 4, Pars. 38, 39, 49, 60) comprises a switch charging component (103) (Par. 29, see also Par. 39), an LED battery level indicator component (219) (Fig. 2, Par. 49), internal connection components (426A, 426B) (Fig. 4, Par. 38) and a ground connection (Par. 60); the internal connection components (426A, 426B) are arranged on both sides of a battery inside the stylus body(Fig. 4, Par. 38); and the stylus tip (109) is arranged at a head portion of the stylus body (102, 104) (Figs. 2, 4, Par. 27, 49).
Dowd does not expressly disclose the ground connection is a ground clip.
Chang discloses a ground clip (G) (Figs. 5-7, Par. 38).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified Dowd with the teaching of Chang to eliminate unwanted noise.
Dowd as modified do not expressly disclose the switch charging component is arranged at the front portion of the stylus tail cap; the LED battery level 10indicator component is arranged at the front portion of the switch charging component
Lin discloses the switch charging component (34, 37) is arranged at the front portion of the stylus tail cap (Figs. 2-3, Pars. 22); the LED battery level 10indicator component is arranged at the front portion of the switch charging component (Figs. 2-3, Pars. 22).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified Dowd with the teaching of Lin to allow the user to see easily see the battery status thereby improve the practicality of the stylus pen as suggested by Lin (Par. 24).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0300586 A1 to Dowd et al. (Dowd),  U.S. Patent Application Publication No. US 2017/0075440 A1 to Chang and U.S. Patent Application Publication No. US 2014/0176511 A1 to Lin et al. (Lin); in view of U.S. Patent Application Publication No. US 2019/0278389 A1 to Yang; further in view of U.S. Patent Application Publication No. US 2019/0056807 A1 to Yeh et al. (Yeh) and  U.S. Patent Application Publication No. US 2020/0019257 A1 to Chang et al. (Chang257).
As to claim 2, Dowd discloses a stylus tail cap 15aluminum piece (118) (Dowd’s Figs. 2, 4, Par. 60).
Dowd as modified does not expressly disclose the stylus tail cap is composed of a screw, a cylindrical magnet with screw hole, a stylus tail cap plastic piece (20); and the screw (17) is in female threaded connection with the stylus tail cap plastic piece (20) through the cylindrical magnet (18), passes through the stylus tail cap aluminum piece (19) to form the stylus tail cap.
Dowd as modified discloses the stylus tail cap is composed of a pin (Yang’s 644) (Yang’s Fig. 3, Par. 34), a cylindrical magnet (Yang’s 626) (Yang’s Fig. 3, Par. 34).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dowd with the teaching of Yang to provide a secure connection.
Yeh discloses a stylus tail cap plastic piece (Fig. 3, Par. 24).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dowd with the teaching of Yeh to shielding the components from environment thereby prolong the life of the stylus. 
Chang257 discloses a screw (3315) and a screw hole (1315) (Fig. 7, Pars. 9, 40); and the screw (3315) is in female threaded connection (1315) (Fig. 7, Pars. 9, 40) connected to the stylus tail cap (34) to form the stylus tail cap (Fig. 7, Pars. 9, 40).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dowd with the teaching of Chang257 to securely attach the tail cap.

Claim(s) 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0300586 A1 to Dowd et al. (Dowd),  U.S. Patent Application Publication No. US 2017/0075440 A1 to Chang and U.S. Patent Application Publication No. US 2014/0176511 A1 to Lin et al. (Lin); in view of U.S. Patent Application Publication No. US 2019/0278389 A1 to Yang.
As to claim 5, Dowd as modified does not expressly disclose the internal connection components are composed of two flexible printed circuit (FPC) flat cable connectors (22), and magnet and magnet connection components (23); the two FPC flat cable connectors (22) comprise an FPC flat cable connector A (22-1) and an FPC flat cable connector B (22-2); and the magnet and magnet connection components (23) comprise a magnet and magnet connection component A (23-1) and a magnet and magnet connection component B (23-2).
Yang discloses a flexible printed circuit (FPC) (21) is connected to connection module (4”) by a magnetic component (626”, 42) (Fig. 12, Pars. 41, 45).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have try with a reasonable expectation of success to modify Dowd with the teaching of Yang to provide a secure connection in a confined space thereby provide an improved stylus.
As to claim 6, Dowd as modified the ground clip (Chang’s Figs. 5-7, Par. 38) is arranged at the front portion of the FPC flat cable connector B (Yang’s 21) (Yang’s Fig. 12, Par. 45).  It would have been obvious to one of ordinary skill in the art to have try with a reasonable expectation of success to modify Dowd with the teaching of Yang to provide a secure connection in a confined space thereby provide an improved stylus.
As to claim 10, Dowd as modified the ground clip (Dowd’s ground connector, Chang’s G) is connected with a metal ground antenna (Dowd’s Par. 60, Chang’s Figs. 5-7, Par. 38) through the main PCB (Dowd’s 426A) (Dowd’s Par. 60, Chang’s Figs. 5-7, Par. 38); the head portion of the main PCB (Dowd’s 426A) is disposed on the aluminum holder shell (102, 104) through a plastic positioning pillar (Dowd’s 115) (Fig. 4, Par. 30).
Dowd as modified does not expressly disclose a magnet A (10) is mounted on a side of the main PCB (9) corresponding to a flat part of the aluminum holder shell (1) through an insulation sheet; and a magnet B (13) 20is also mounted in a flat groove of a magnetic body plastic positioning piece (12) located inside the aluminum holder shell (1).
Yang discloses a flexible printed circuit (FPC) (21) is connected to connection module (4”) by a magnetic component (626”, 42) inside the stylus housing (Fig. 12, Pars. 41, 45).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have try with a reasonable expectation of success to modify Dowd with the teaching of Yang to provide a secure connection in a confined space thereby provide an improved stylus.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2014/0300586 A1 to Dowd et al. (Dowd),  U.S. Patent Application Publication No. US 2017/0075440 A1 to Chang and U.S. Patent Application Publication No. US 2014/0176511 A1 to Lin et al. (Lin); in view of U.S. Patent Application Publication No. US 2020/0019257 A1 to Chang et al. (Chang257).
As to claim 7, Dowd as modified discloses the stylus tip is composed of a plastic stylus tip cap (Dowd’s 117, Chang') (Dowd’s Fig. 5A, Par. 30, Chang’s Figs. 1, 3, 6, Par. 37), a stylus needle (Dowd’s 109, Chang’s 50) (Dowd’s Fig. 4, Par. 30, Chang’s Figs. 1, 3, 6, Par. 37), an aluminum oxidization tube (Dowd’s 520, Chang’s 51) (Dowd’s Fig. 5A, Par. 51), an aluminum tube pressing piece (Dowd’s 524, 526) (Fig. 5B, Pars. 53-54), a copper piece (Dowd’s Par. 61, Chang’s Par. 31) and a main PCB (Dowd’s 426A) (Dowd’s Fig. 4, Pars. 41-42).  It would have been obvious to one of ordinary skill in the art to have modified Dowd with the teaching of Chang to efficiently process the input as suggested by Chang (Par. 37).
Dowd as modified discloses a threaded piece (7).
Chang257 discloses a threaded piece (Fig. 6, Par. 39).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Dowd with the teaching of Chang257 to securely attach the stylus sections.
As to claim 8, Dowd discloses the aluminum oxidization tube (6) is a cylindrical hard oxidization piece (Dowd’s Fig. 5A, Par. 51), the inner and outer walls of which are provided with insulators (Dowd’s Fig. 5A, Par. 51).
As to claim 9, Dowd as modified discloses the plastic stylus tip cap (Dowd’s 117, Chang257’s 1314) (Dowd’s Fig. 5A, Par. 30, Chang’s Figs. 1, 3, 6, Par. 37 )and the threaded copper piece (Chang257’s1314 and 3314) are in threaded connection with each other (Dowd’s Par. 61, Chang’s Par. 31, Chang257’s Fig. 6, Par. 39).  See motivation of claim 7 above.


Allowable Subject Matter
Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowable subject matter is: the switch charging component is composed of a switch plate plastic positioning piece (14) (Fig. 2), a switch and 20indicator printed circuit board (PCB) (15) and a magnetic attraction iron piece (16) (Fig. 2); the switch plate plastic positioning piece (14) is provided with a plastic button hole (14-1) (Fig. 4) and a plurality of LED light-transmittance holes (14-2) (Fig. 4), and is aligned with a power button (15-1) (Fig. 5) and a charging port (15-2) on the switch and indicator PCB (15) (Figs. 2, 5); a Microusb charging port slot (16-1) is formed in the magnetic attraction iron piece (16) (Fig. 2); and the charging port (15-2) and the 25Microusb charging port slot (16-1) form a charging port (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361. The examiner can normally be reached Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692